Citation Nr: 0722168	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability with arthritis.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision, which 
denied service connection for a left knee disability with 
arthritis and a right knee disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Additional pertinent medical evidence was received at the 
Board after the last adjudication of the matter in a June 
2004 Supplemental Statement of the Case (SSOC), without a 
waiver of agency of original jurisdiction adjudication.  The 
Board notes that pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), 
any pertinent evidence, not previously reviewed at the RO, 
but received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the agency of 
original jurisdiction, unless this procedural right is waived 
by the veteran or his representative.  The Board requested a 
signed waiver in June 2007.  The veteran was informed that if 
he did not respond that the case would be remanded so that 
the RO could review the newly submitted evidence in the first 
instance.  The veteran responded that he would like his case 
remanded to the agency of original jurisdiction for review of 
the new evidence that was submitted during the appeal.  
Therefore, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the claims for service 
connection for a left knee disability with 
arthritis and a right knee disability to include 
consideration of the evidence received after the 
June 2004 SSOC was issued.  If any such action does 
not resolve each claim to the veteran's 
satisfaction, the RO should provide the veteran and 
his representative a SSOC and an appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to this 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).

